Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
INFORMATION CONCERNING RESPONSES
Allowable Subject Matter

Claims 1-2, 4-5, and 7-16 are allowed:
The following is an examiner’s statement of reason for allowance: Applicant's arguments filed on December 7, 2020, in response to the office action mailed on September 9, 2020, have been fully considered and are persuasive. In particular, none of the prior arts of record discloses, alone or in combination, a system and method where a device for mediating a Communication Module (CM), intended for communication based on a first Communication Protocol (CP) in order for the CM to use a bus through which data is communicated based on a second CP other than the first CP, measures a width of a pulse signal that should be inserted at front of or before a first frame of a particular format being received first from the CM via a first signal line, the pulse signal having a leading edge and a trailing edge, to identify a bit rate at which the CM transceives data, by using the measured width as width a predetermined number of bits with respect to signals corresponding to the first frame, and to apply the identified bit rate to data communication with the CM; and where the device applies the identified bit rate to both obtaining a bit stream of a frame from signals to be transmitted later via the first signal line by the CM and transmitting data of a frame in form of bit stream to the CM via a second signal line.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

RELEVENT ART CITED BY THE EXAMINER

The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach pulse width measurement and signal syncing:
U.S. PATENT NUMBERS:
2014/0375312 A1 – [Claims 1 and 11]
2015/0193373 A1 – [Claim 13]
5,787,132 A – [FIG. 3]
9,054,851 B2 – see sync frame 102 [FIG. 1] within system 200 [FIG. 2]

CONCLUDING REMARKS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY W YU/Examiner, Art Unit 2181                                                                                                                                                                                                        February 26, 2021

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181